Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

Fill in this information to identify your case;

 

United States Bankruptcy Court for the:
Coser. _ pistrictot_ New Yyle

Case number (if known): Chapter you are filing under:
Chapter 7
QO Chapter 11

CQ) Chapter 12
Q Chapter 13 CJ Check if this is an

amended filing

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12/17

The bankruptcy forms use you and Debtor 7 to refer to a debtor fillng alone. A married couple may file a bankruptcy case together—called a
joint case—and In Joint cases, these forms use you to ask for Information from both debtors. For example, If a form asks, “Do you own a car,”
the answer would be yes if elther debtor owns a car. When Information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In jolnt cases, one of the spouses must report information as Debtor 1 and the other as Debfor 2. The
same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
Information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known).’Answer every question.

Identify Yourself

 

 

 

 

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name
Write the name that is on your :
government-issued picture Veronica
identification (for example, First name ae
your driver's license or
passport). Middle name Middle name
Bring your picture White
identification to your meeting = Last name Last name
with the trustee.
Suffix (Sr., Jr., Il, Ill) Suffix (Sr., Jr., Hl, il)
2. All other names you
have used in the last 8 First name First name
years.
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security XO a i
number or federal OR OR
Individual Taxpayer 9
Identification number i Qxx - x -
(ITIN)

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
Case 1-19-42119-ess Doci1 Filed 04/09/19

Debtor 1

Veronica White

 

First Name Middle Marne

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

5. Where you live

6. Why you are choosing
this district to file for
bankruptcy

Official Form 101

Last Name

About Debtor 1:

Wd | have not used any business names or EINs.

Case number (if kins}

Entered 04/09/19 15:52:35

About Debtor 2 (Spouse Only in a Joint Case):

(Qt have not used any business names or EINs.

 

Business name

Business name

 

Business name

EIN

EIN

24141 148th Drive

Business name

EIN

EIN

If Debtor 2 lives at a different address:

 

 

 

 

 

 

Number Street Number Street
Rosedale NY 11422
City Slate ZIP Code City State ZIP Code
ny
Q 4 ee hh 2
County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

Number Street Number Street

P.O. Box P.O, Box

City State ZIP Code City State ZIP Code
Check one: Check one:

4 Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(] t have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

(J Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

Q) | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Voluntary Petition for Individuals Filing for Bankruptcy page 2
Debtor 1

Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

First Name

Veronica White

Middle Name

Case number (if known)
Last Name

| Part 2 Tell the Court About Your Bankruptcy Case

7.

10.

11.

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Official Form 101

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

(A Chapter 7

(J Chapter 11
C) Chapter 12
UL) Chapter 13

4 | will pay the entire fee when I file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

C) I need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

L) | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

4 No
C) Yes. District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD /YYYY
District When Case number
MM/ DD/YYYY
4 No
L) Yes. Debtor Relationship to you
District When Case number, if known,
MM/DD /YYYY
Debtor Relationship to you
District When Case number, if known
MM / DD /YYYY
WNo. Gotoline 12.
UL) Yes. Has your landlord obtained an eviction judgment against you?

C} No. Go to line 12.

L) Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

Debtor 1 Veronica White Case number (if kriciwn)

 

 

First Name Middle Name Lost Nome

FEES Fever About Any Businesses You Own as a Sole Proprietor

 

12, Are you a sole proprietor (@ No. Go to Part 4.
of any full- or part-time
business? UL) Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, or
LLC. Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

U) Health Care Business (as defined in 11 U.S.C. § 101(27A))
QO) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
L) Stockbroker (as defined in 11 U.S.C. § 101(53A))

Q) Commodity Broker (as defined in 11 U.S.C. § 101(6))

C) None of the above

13. Are you filing under If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

Geperi a No. | am not filing under Chapter 11
. r .
For a definition of smalf : :
business debtor, see Q) No. | am filing under Chapter 11, but !am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

Cl) Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

Ea Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attentlon

 

14. Do youown orhave any @no
property that poses or is

 

alleged to pose a threat Q Yes. What is the hazard?
of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs If immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where Is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

Debtor 4 Veronica White

Firat Neri Midele Marre

inst Nome

Case number (i kiwwn),

 

Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 14:

You must check one:

LJ t received a briefing from an approved credit
counseling agency within the 180 days before |
filed thls bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

Q] I received a briefing from an approved credit
counseling agency within the 180 days before t
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
pian, if any.

di certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

L] | am not required to receive a briefing about
credit counseling because of:

C) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

QO Disabllity. | My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

2) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only In a Joint Case):

You must check one:

L) I received a briefing from an approved credit
counseling agency within the 180 days before |!
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

U) | received a briefing from an approved credit
counseling agency within the 180 days before |
flled this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

O1 certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

LD 1 am not required to receive a briefing about
credit counseling because of:

O Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

QJ Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

L) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

Debtor 1

Veronica White

Case number {if known) _

 

First Name

Middle Name

Last Name

| Part 6: Answer These Questions for Reporting Purposes

16. What kind of debts do
you have?

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative exponses
are paid that funds will be
available for distribution
to unsecured creditors?

18. How many creditors do
you estimate that you
owe?

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

CD No. Go to line 16b.
Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

Z No. Go to line 16c.
L) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

QC) No. | amnot filing under Chapter 7. Go to line 18.

Yes. tam filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

W@ No
QO) Yes
i 1-49 C) 1,000-5,000 (3 25,001-50,000
C) 50-99 QJ 5,001-10,000 () 50,001-100,000
LJ 100-199 UL) 10,001-25,000 Q) More than 100,000
CJ 200-999
Q) $0-$50,000 LI $1,000,001-$10 miltion C) $500,000,001-$1 billion

CI) $50,001-$100,000
4 $100,001-$500,000
Q) $500,001-$1 million

Q) $0-$50,000

(J $50,001-$100,000
2 $100,001-$500,000
©) $500,001-$1 million

CI $10,000,001-$50 million
C2 $50,000,001-$100 million
LI $100,000,001-$500 million

UL) $1,000,001-$10 million

L) $10,000,001-$50 million
C) $50,000,001-$100 mitlion
C) $100,000,001-$500 million

CL] $1,000,000,001-$10 billion
{2 $10,000,000,001-$50 billion
() More than $50 billion

L) $500,000,001-$1 billion

LJ $1,000,000,001-$10 billion
C) $10,000,000,001-$50 billion
CJ More than $50 billion

 

For you

Official Form 101

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
41, 1519, and 3571.

18 U.SXC. §§ 152, 13
- Ne . :
x Vpioucaere> _

Signature of Debtor 1

 

Signature of Debtor 2

Executed on

Executed on
MM / DD OIYYYY

MM / DD IYYYY

Voluntary Petition for Individuals Filing for Bankruptcy page 6
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

Debtor 4 Veronica White

Case number (if known),

 

First Nama Middle Name

For your attorney, if you are
represented by one

If you are not represented
by an attorney, you do not
need to file this page.

—

Last Name

|, the attomey for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
knowledge after an inquiry that the informatian_in the schedules filed with the petition is incorrect.

—— ™

- ~
——

Koa eee Date
_--Signature of Attomey for Dabtor—— MM / DD /YYYY

 

Michael Previto
Printed name

 

Firm name

535 Broadhollow Road

Number Street

 

Melville NY 11747
City State ZIP Code

Contact phone 931-379-0837 Email address MChprev@aol.com

 

1946011

Bar number

Official Form 101

NY
State

Voluntary Petition for individuals Filing for Bankruptcy page 7
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

 

 

Debtor 1 Veronica White — Case number (if knawn)

First Name Middle Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

lf you are represented by
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

LY No
id Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

LJ No
id Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
d No

L} Yes. Name of Person ;
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

& Vormuech|fte

 

 

 

 

 

 

Signature of Debtor 1 Signature of Debtor 2
Date Date <==
MM/DD /IYYYY MM/ DD /YYYY
Contact phone Contact phone
Cell phone Call phone
Email address Email address

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

Fill in this information to identify your case:

 

Debtor 1 Veronica White

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Eastem District of New York

Case number CI Check if this is an
{If known) amended filing

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

ESSAI summarize Your Assets

 

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)

 

 

 

 

 

1a. Copy line 55, Total real estate, from Schedule A/Bo......ccscccesssesseseteesseeenseceecsereeseessethesessuenesseausaetseuinasisnceneesaauessesseseene® $ ___ 420,000.00
1b. Copy line 62, Total personal property, from Schedule A/B.........scc:cscccssessersensserenserevateereeesteteneeseneesteenessseanmeenecinueeneeneanens $ 2345.00
1c. Copy line 63, Total of all property on Schedule A/B q......c.cccccsssessessssnensenetesecssreetesennneneraeserseneereresssarstseessauiesageauneeteuaseesses $ 422345.00
| Part 2: | Summarize Your Liabilitles
Your liabilities

Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

 

 

 

 

437,879.
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $ __ 437,879.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) 850.00
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F......... ccc erties $__<—""*
3b, Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j Of SChEdUIe E/F .....c..ccccserereneessaeeronnaeses + 5 2900.00
Your total liabilities $ 44679.00
Summarize Your Income and Expenses
4. Schedule I: Your Income (Official Form 1061)
; 5 5243.00
Copy your combined monthly income from line 12 of Schedule f..cccccccccceces tee teesscessnsscerseessestassneeenseteeenecsseeecntnensensnsrsene® ee
- 5, Schedule J: Your Expenses (Official Form 106J) 5161.00
Copy your monthly expenses from line 22 Of SCHECUIE J ........:cereccerescenerecsreeectesssteteseessseeeesssadienseensnnepareasersteneastesneeteeeseeue $ NOY

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

Debtor 1 Veronica White Case number tifknaivny,

 

 

Firat Name Middle Name Last Name

(va Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

LJ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

A | Yes

7. What kind of debt do you have?

wi Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

LJ Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit

this form to the court with your other schedules.

 

 

 

 

 

 

 

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official

Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 5243.00
9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

Total claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $. 0
: . 850.00

9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $

9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $. 0

9d. Student loans. (Copy line 6f.) $ 0

9e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0

priority claims. (Copy line 6g.)
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +5 0
9g. Total. Add lines 9a through 9f. $ 850.00
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

Fill in this information to identify your case and this filing:

 

 

 

Debtor1 Veronica White
First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: Eastern District of New York [|

Case number

 

LI Check if this is an
amended filing

 

Official Form 106A/B
Schedule A/B: Property 12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

U1 No. Go to Part 2.
W Yes. Where is the property?

What is the property? Check all that apply. Do not deduct secured clalms or exemptions. Put

wy Single-family home the amount of any secured claims on Schedule D:

11, 24141 148th Drive Creditors Who Have Claims Secuted by Property.

Oo i-unit buildin
Street address, if available, or other description uplex or multi-unit building

 

 

 

 

CY Condominium or cooperative Current value of the Current value of the
CL) Manufactured or mobile home entire property? portion you own?
O Land § 420,000.00 ¢
C) investment property
Rosedale NY 11422 O) Timeshare Describe the nature of your ownership
City Stale ZIP Code OQ) other interest (such as fee simple, tenancy by

 

the entireties, or a life estate), if known.
Who has an interest in the property? Check one. Tenancy by Entirety

 

 

Queens Q) Debtor 4 only
County LY Debtor 2 only
QC) Debtor 1 and Debtor 2 only OU) Check if this is community property

see instructions
M At least one of the debtors and another ( )

Other information you wish to add about this item, such as local
property Identification number:

 

If you own or have more than one, list here:

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
O Single-family home the amount of any secured claims on Schedule D:

 

 

 

 

i fai :
4.2. Q Duplex or multi-unit building Creditors Who Have Claims Secured by Property.
Street address, If avallable, or other description i .
CJ Condominium or cooperative Current value of the Current value of the
C) Manufactured or mobile home entire property? portion you own?
() Land $ $
C2 Investment property
©) timeshare Describe the nature of your ownership
Clty State ZIP Code interest (such as fee simple, tenancy by
C) other the entireties, or a life estate), if known.

 

Who has an interest in the property? Check one.
C) Debtor 1 only
CY Debtor 2 only

() Debtor 1 and Debtor 2 only LI Check if this is community property
L) At least one of the debtors and another (see instructions)

 

 

County

Other information you wish to add about this item, such as local
property Identification number:

 

Official Form 106A/B Schedule A/B: Property page 1
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

Debtor 1 Veronica White Case number (if known)

 

First Name Middle Name Last Name

What is the property? Check all that apply.
O Single-family home

 

 

 

 

 

 

Do not deduct secured claims or exemptions. Put
ihe amount of any secured claims on Schedule D:

 

 

 

1.3. Creditors Who Have Claims Secured by Property.
Street address, if available, or other description Q Duplex or multi-unit building
OQ Cendominium or cooperative Current value of the Current value of the
CL} Manufactured or mobile home SAureIprapeHye Peronmyouicnn?
Q) Land 4 $
C) Investment property
City Stale ZIP Code 1 Timeshare Describe the nature of your ownership
interest (such as fee simple, tenancy by
O) other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
= C2) Debtor 1 only
ounty C) Debtor 2 only
LI Debtor 1 and Debtor 2 only O) Check if this is community property
CJ At least one of the debtors and another cSeeTinstiuctions)
Other information you wish to add about this item, such as focal
property identification number:
2, Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $ 420,000.00
you have attached for Part 1. Write that number here. ..........ccccccsceuscetecseeeneesseteeeeeseeseeeeesseeeeseeeeececeeeeseseeecaeeoenees > ee

Describe Your Vehicles

 

 

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

if No
CL) Yes
3.4. Make: Who has an interest in the property? Check one.
Model: Q) Debtor 1 only
: C1 Debtor 2 only
Year:

U2 Debtor 1 and Debtor 2 only
Approximate mileage: CI) At least one of the debtors and another
Other information:

CL) Check if this is community property (see
instructions)

If you own or have more than one, describe here:

3.2. Make:
Model: Q) Debtor 4 only
: CJ Debtor 2 only

Year:

L) Debtor 1 and Debtor 2 only
Approximate mileage: () At least one of the debtors and another
Other information:

Cd Check if this is community property (see
instructions)

Official Form 106A/B Schedule A/B: Property

Who has an interest in the property? Check one.

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

page 2
Case 1-19-42119-ess

Debtor1 Veronica

Firs| Name Middle Name

3.3. Make:
Model:
Year:
Approximate mileage:
Other information:

3.4, Make:
Model:
Year:
Approximate mileage:

Other information:
j

Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

White Case number (iknow)

Who has an interest in the property? Check one.

CL) Debtor 1 only

C) Debtor 2 only

L] Debtor 1 and Debtor 2 only

LJ} At least one of the debtors and another

LI Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

CI) Debtor 1 only

QO) Debtor 2 only

(I Debtor 1 and Debtor 2 only

() At least one of the debtors and another

U) Check if this is community property (see
instructions)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories

Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

YW No
QO) Yes

4.1. Make:
Model:
Year:

Other information:
|

If you own or have more than one, list here:

4.2, Make:
Model:
Year:

Other information:

Official Form 106A/B

Who has an interest in the property? Check one.

C) Debtor 4 only

C) Debtor 2 only

LY Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

U) Cheek if this is community property (see
instructions)

Who has an interest in the property? Check one.

QC] Debtor 4 only

UL) Debtor 2 only

U) Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

C) Check if this is community property (see
instructions)

5, Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number Were oo. cccccsssesesseeseasesnbsaeessnessessienscnesssssnessstesnesteessenseuereensenstnenenneanstneaser tte

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
ihe amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

5 0.00

page 3

 
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

Debtor 1 Veronica White Case number tit Ani

First Name Middle Name Last Name

Describe Your Personal and Household Items

 

 

Current value of the
portion you own?
Do not deduct secured claims

Do you own or have any legal or equitable interest in any of the following items?

 

or exemptions.
6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
NT ' ;
Yes. Describe........., Furniture 5 500.00
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
L) No
4 Yes. Describe.......... TV, Computer lg 200.00
8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
J No
LI Yes. Describe.......... $
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
Wd No
Q) Yes. Describe.......... $
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
i No
UL) Yes. Describe.......... 5
11.Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
O No -
4 Yes. Describe........., Basic clothing 5 200.00
12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
J No
L) Yes. Describe. .....0.... $
13.Non-farm animals
Examples: Dogs, cats, birds, horses
id No ‘
Q) Yes. Describe........... $
14. Any other personal and household items you did not already list, including any health aids you did not list
J No
QO Yes. Give specific 5
information. .........0
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached 5 900.00
for Part 3. Write that MUMbEr Here ooo... eccssssscsssssscsssssssesssessssessvissevevesseseesiseesssesetenepeuiiesstiisteeeestreieiecteeiwiaiececn

 

 

 

Official Form 106A/B Schedule A/B: Property page 4
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Veronica _ __ _ White Case number (if known)
First Name Middle Name Last Name
Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
16,Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
LJ No
17.Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
CI No
Wi Yes anne Institution name:
17.1, Checking account: Gaprarare- Chas e $ 1,700.00
17.2. Checking account: $
17.3, Savings account: $
17.4. Savings account: $
17.5. Certificates of deposit: g
17.6. Other financial account: $
17.7. Other financial account: $
17.8. Other financial account: $
17.9, Other financial account: $
18.Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
WY No
O) Yeswi.. Institution or issuer name:
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
W No Name of entity: % of ownership:
L] Yes. Give specific 0% % 5
information about 0%
NOM ceesceseeccsseeeccon $ %
0,
0% »

 

Official Form 106A/B Schedule A/B: Property page 5
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

Debtor1 Veronica White

Firsl Name Middle Name Last Name

 

Case number (i known)

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

No
CL) Yes. Give specific Issuer name:
information about

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THEM cere $
$
$

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
W No
QC) Yes. List each

account separately, Type of account: Institution name:

401(k) or similar plan: $
Pension plan: $.
IRA: $
Retirement account: $
Keogh: 5
Additional account: $
Additional! account: $
22. Security deposits and prepayments

Your share of all unused deposits you have made so that you may continue service or use from a company

Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications

companies, or others

id No

LD Ves oes Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: _ ——— S
Prepaid rent: S
Telephone: $
Water: $
Rented furniture: $
Other: $

23, Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
UW No
LD Ve vooceeccccunee Issuer name and description:
$
$
Official Form 106A/B Schedule A/B: Property page 6
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

Debtor 1 Veronica White

SSS _ _ Case number (if jincwi)
First Name Middle Name Last Name

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
UY No

CD VES acer nnnnnninen Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

YW No

LI Yes. Give specific
information about them.... $

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

UW No

C) Yes. Give specific
information about them.... $.

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

W No
UI Yes. Give specific
information about them... §
Money or property owed to you? Current value of the
portion you own?
Do not deduct secured

clalms or exemptions.

28.Tax refunds owed to you
No

C) Yes. Give specific information
about them, including whether
you already filed the returns State:
and the tax years. ......ecssssseeseeee

Federal: $

Local:

29, Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

UY No

L) Yes. Give specific information..............

Alimony: $
Maintenance: $
Support: $
Divorce settlement: 3
Property settlement: $
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
No
CI Yes. Give specific information............... :

Official Form 106A/B Schedule A/B: Property page 7
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

Debtor 1 Veronica White Case number {if knows)

First Name Middle Name Last Name

 

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

YW No

L) Yes. Name the insurance company Company name: Beneficiary: Surrender or refund value:
of each policy and listits value. ..

 

 

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

4 No

L) Yes. Give specific information..............
$
|

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

Wd No

Q) Yes. Describe each claim. 0...

34, Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

td No

CI Yes. Describe each claim. .......cccee:

35. Any financial assets you did not already list

Wd No
QO] Yes. Give specific information............ $

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

for Part 4. Write that number Were iccccccccccssoccssscsscssscscssssecsosusecsssscssescossucassssssvssesssucsssnessenvesssvessssuessssecsssessssseeseneesscsssecsuveceseseeseseecoes SD $ 1,750.00

 

 

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
4 No. Go to Part 6.
Q) Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

38.Accounts receivable or commissions you already earned

i No
U Yes. Describe.......
|

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

id No
C) Yes. Describe.......

Official Form 106A/B Schedule A/B: Property page 8
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

Debtor 1 Veronica White Case number (i known)

First Name Middle Name LastName

 

 

 

40.Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

W No
LI Yes. Describe.......

 

 

 

 

 

 

 

 

 

 

3,
41. Inventory
W No
Q) Yes. Describe....... $
42. Interests in partnerships or joint ventures
W No
QO) Yes. Describe....... Name of entity: % of ownership:
% $
% $
% $.
43. Customer lists, mailing lists, or other compilations
WW No
U Yes. Do your fists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
UL} No
{J Yes. Describe........
$
44. Any business-related property you did not already list
id No
L) Yes. Give specific §
information .........
$
$
$
$
$
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0.00
for Part 5. Write that number Were .........cccccccccccecssscscssscssssssissssessssscvsseecsscscececccccescecscsnnsonuntonscnneccsecansensecssscansnssssasenasasneascestesceseeses SD = —SS

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest in.
If you own or have an interest in farmland, list It in Part 1.

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Wf No. Go to Part 7.
L) Yes. Go to line 47.

Current value of the

portion you own?

Do not deduct secured claims
or exemptions.

47. Farm animals
Examples: Livestock, poultry, farm-raised fish

No
CD VES vovcsscsesssscseseterens

Official Form 106A/B Schedule A/B: Property page 9
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

Debtor 1 Veronica White Case number (if knawr},

First Name Middie Name Last Name

 

 

48. Crops—either growing or harvested

UY No

CU) Yes. Give specific
information. .........04 $

49.Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
W No
DD Ves oiccecctccsctcusicee

50. Farm and fishing supplies, chemicals, and feed

YW No
OD Vesiivissisaacined

51.Any farm- and commercial fishing-related property you did not already list
YW No

QO) Yes. Give specific |
information. ............. $

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached § 0.00
for Part 6. Write that number Were oc..ccccccccciccccicscsesccsscessescsscsesecstessseesseseeseaneesssahissnensienuutsnsshuasssiesaesseeisioieticassnuiinsernnnnnianes TT

 

 

 

Describe Ali Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

%| No ‘
C) Yes. Give specific |
information. ...,........5

 

$ 0.00

 

54. Add the dollar value of all of your entries from Part 7. Write that number Were oo... cscs es eeeesesesneeneeesesteentenesensnsesenenees >

 

 

List the Totals of Each Part of this Form

 

 

55. Part 1: Total real estate, line 2 oe... ni DF 420,000.00
56.Part 2: Total vehicles, line 5 $ 0.00

57.Part 3: Total personal and household items, line 15 $ 900.00

58. Part 4: Total financial assets, line 36 $ 1,750.00

59. Part 5: Total business-related property, line 45 4 0.00

60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00

61, Part 7: Total other property not listed, line 54 + 0.00

62. Total personal property. Add lines 56 through 61. ....cseessesecsee $ 2,650.00 Copy personal property total > +3 2,650.00
63, Total of all property on Schedule A/B, Add line 55 + lim 62..ccccsseccsecssssssssessecessessssnnesscsssececeessvnnasseceeeeusvisenseeseecasees § 422,650.00

 

 

Official Form 106A/B Schedule A/B: Property page 10

 
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

Fill in this information to identify your case:

 

Veronica White

First Name

Debtor 1

 

Middle Name Last Name

Debtor 2
(Spouse, if filing) Firet Name

 

Middle Name Last Name
United States Bankruptcy Court for the: Eastern District of New York

Case number
(If known)

 

LJ Check if this is an
amended filing

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

12/15

1. Do any creditors have claims secured by your property?
Q) No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
L) Yes. Fill in all of the information below.

ieee List All Secured Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

Column A Column B Column C
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately amount ofclaim Value of collateral Unsecured
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduet the that supports this _ portion
As much as possible, list the claims in alphabetical order according to the creditor's name. value of collateral, claim If any
[2.4] Nationstar Mortgage Describe the property that secures the claim: $ 398,750.00 3 420000.00 $ none
Creditors Name | .
Debtors home- 24141 148th Drive
8950 Cypress Waters Blvd Rosedale Ny 11422
Number Street — — |
As of the date you file, the claim is: Check all that apply.
Q Contingent
Coppell TX 75019 © Unliquidated
City State ZIP Code OQ Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
GH Debtor 1 only (2 An agreement you made (such as mortgage or secured
QO) Debtor 2 only car loan)
2) Debtor 1 and Debtor 2 only QO Statutory lien (such as tax lien, mechanic’s lien)
C) Atleast one of the debtors and another Q) Judgment lien from a lawsuit
CQ) Other (including a right to offset)
() Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number = __
|_2.2) Bank of America Describe the property that secures the claim: $ 37345.00 % 420,000.00 g__16790.00
Veripro Solutrions (Debtors ome
P 244 148th Drive ,Rosedale ny
Number Street
Po box 3572 As of the date you file, the claim is: Check all that apply.
(Q Contingent
Coppell TX 75059 (© unliquidated
City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
2 Debtor 1 only C) An agreement you made (such as mortgage or secured
C] Debtor 2 only car loan)
U) Debtor 1 and Debtor 2 only Q Statutory lien (such as tax lien, mechanic’s lien)
Qf Atleast one of the debtors and another CQ) Judgment lien from a lawsuit
O) Other (including a right to offset)
0 Check if this claim retates to a
community debt
Date debt was incurred Last 4 digits of account number ___ Boe
Add the dollar value of your entries in Column A on this page. Write that number here: f 436 890.00]
Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1of____
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

enon Veronica White

Case number (if known)

 

First Name Middle Name

Additional Page

After listing any entries on this page, number them beginning with 2.3, followed

by 2.4, and so forth.

Last Name

Column A
Amount of claim

Do not deduct the
value of collateral.

 

Bank of New York Mellon

 

Creditors Name

 

 

 

Number Street
1 Wall Street
New York, NY NY 11206
City State ZIP Code

Who owes the debt? Check one.

WZ Debtor 1 only

(2 Debtor 2 only

U2 Debtor 4 and Debtor 2 only

(J Atleast one of the debtors and another

U Check if this claim relates to a
community debt

Date debt was incurred

CI

 

Creditors Name

 

Number Street

 

 

City State ZIP Code
Who owes the debt? Check one.
Debtor 1 only
Debtor 2 only
Debtor 1 and Debtor 2 only
At least one of the debtors and another

O OoO0O0

Check if this claim relates to a
community debt

Date debt was incurred

CI

 

Creditors Name

 

Number Street

 

 

City State ZIP Code

Who owes the debt? Check one.

Debtor 1 only

Debtor 2 only

Debtor 1 and Debtor 2 only

At least one of the debtors and another

O OOOO

Check if this clalm relates to a
community debt

Date debt was incurred

Describe the property that secures the claim: $

debtors home- duplicate of line one

As of the date you file, the claim is: Check all that apply.
( Contingent

Q) unliquidated

Q) Disputed

Nature of lien. Check all that apply.

An agreement you made (such as mortgage or secured
car loan)

Q) Statutory lien (such as tax lien, mechanic's lien)

C) Judgment lien from a tawsuit

C) other (including a right to offset)

Last 4 digits of account number

Describe the property that secures the claim: $

As of the date you file, the claim is: Check all that apply.

Contingent
QC) unliquidated
O Disputed

Nature of lien. Check all that apply.

QO) An agreement you made (such as mortgage or secured
car loan)

Q Statutory lien (such as tax lien, mechanic’s lien)

() Judgment lien from a lawsuit

Q) other (including a right to offset)

Last 4 digits of account number___

Describe the property that secures the claim: 3.

As of the date you file, the claim is: Check all that apply.

O Contingent
QO Unliquidated
) Disputed

Nature of lien. Check all that apply.

(J) An agreement you made (such as mortgage or secured
car loan)

Q Statutory lien (such as tax lien, mechanic's lien)

Q Judgment lien from a lawsuit

(] Other (including a right to offset)

Last 4 digits of account number ___

Add the dollar value of your entries in Column A on this page. Write that number here: |;

If this is the last page of your form, add the dollar value totals from all pages.

Write that number here:

 

Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

Column B

Column C

Value of collateral Unsecured
that supports this portion

claim

5

 

If any

page. of_
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

Fill in this information to identify your case:

Veronica White

Firat Name

Debtor 1

 

Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: Eastern District of New York

 

QC) Check if this is an

Case number amended filing

(If known)

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

 

 

12/15

 

 

Ea List All of Your PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?

CJ No. Go to Part 2.
C} Yes.

2. List alt of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. if a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. !f more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

Total claim Priority Nonprlority
amount amount
2.1 . .
NY City Dept of Finance Last 4 digits of accountnumber_ $___850,.00$_____$
Priority Creditors Name
1 Centre Street When was the debt incurred? 12/18
Number Street
As of the date you file, the claim is: Check all that apply
New York NY O conti
City State ZIP Code ontingent
d QO) Unliquidated
Who incurred the debt? Check one. 2 disputed
W Debtor 1 only
C) Debtor 2 only Type of PRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only () Domestic support obligations
Aulods: Onerohtherdentoriapdinotich wi Taxes and certain other debts you owe the government
C1 Check if this claim is fora community debt (J Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
O No wi Other. Specify Real estate tax
U) Yes
a2 | Last 4 digits of accountnumber ss tC $. $

 

Priority Creditors Name

 

 

 

 

When was the debt incurred?

Number Street
As of the date you file, the claim is: Check all that apply
Q Contingent

City State ‘ZIP Code ) Unliquidatea

Who incurred the debt? Check one.

CQ Debtor 1 only

CQ Debtor 2 only

QO) Debtor 1 and Debtor 2 only

() Atleast one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

C) No
O yes

Official Form 106E/F

Q) Disputed

Type of PRIORITY unsecured claim:
() Domestic support obligations
(2 Taxes and certain other debts you owe the government

UJ Claims for death or personal injury while you were
intoxicated

CY other. Specify

 

Schedule E/F: Creditors Who Have Unsecured Claims

page 1of_
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

Debtor 1 Veronica White

 

First Name Middle Name Last Name

Case number (if known),

 

Ey List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

LI No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

Capital One

 

Nonpriority Credilor's Name

 

 

PO Box 6492

Number Street

Carol Stream IL 60197
City State ZIP Code

Who incurred the debt? Check one.

{d Debtor 1 only

LU) Debtor 2 only

QO) Debtor 1 and Debtor 2 only

CY At teast one of the debtors and another

U Check if this claim is for a community debt

Is the claim subject to offset?
id No
UL) Yes

fiz | Capital One

Nonpriority Creditor’s Name

 

 

PO Box 6492

Number Street

Caro! Stream IL 60197
Cily State ZIP Code

Who incurred the debt? Check one.

© Debtor 1 only

C) Debtor 2 only

C) Debtor 1 and Debtor 2 only

CL) At teast one of the debtors and another

U) Check if this claim is for a community debt

Is the claim subject to offset?
i No
QO ves

 

Nonpriority Credilor’s Name

 

Number Street

 

City Slale ZIP Code

Who incurred the debt? Check one.

LI Debtor 1 only

Q) Debtor 2 only

O) Debtor 1 and Debtor 2 only

QO Atleast one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?
UL No
LI} Yes

Official Farm 1N&FIe

Sehadula FIFE: Craditare Wha Hava Iinecacurad Claime

Total claim

Last 4 digits of account number 8 2 we 4 § 4,426.70

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

QO Contingent
Q Unliquidated
U Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts

Other. Specify

OO oOo

 

Last 4 digits of account number _9 2 9 3 $. 2,465.27

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

O) Contingent
L) unliquidated
C) Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts

Other. Specify

OO OO

 

Last 4 digits of accountnumber

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q) Contingent
QO) Unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce
that you did not report as priorily claims

Debts to pension or profit-sharing plans, and other similar debts

Other. Specify

Oo OO

 

nana af
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

Fill in this information to identify your case:

Debtor Veronica White

First Name Middle Name Las! Name

 

Debtor 2
(Spouse If fillng) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Eastem District of New York

 

een QO) Check if this is an
amended filing

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill It out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

 

1. Do you have any executory contracts or unexpired leases?
() No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
Q) Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

 

 

 

 

 

 

 

 

 

 

 

 

Person or company with whom you have the contract or lease State what the contract or lease Is for
[21 Bank of America Second Mortgage

Name

PO box 3572

Number Street

Coppel Tx 75019

City State ZIP Code
2.2 Nationstar Mortgage First Mortgage

Name

8950 Cypress Waters Blvd

Number Street

Farmingdale NY 75019
saree EY cereenninenurienaanmaimn State __ZIP Code cn oon
2.3

Name

Number Street

City State ZIP Code
2.4

Name

 

Number Street

 

 

 

 

City State ZIP Code
2.5

Name

Number Street

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1of___
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

Fill in this information to identify your case:

 

Debtor 4 Veronica White

Firet Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) Firet Name Middle Name Last Name

 

United States Bankruptcy Court for the: Eastem District of New York

Case number

(if known) CJ Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 1215

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

 

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

CL) No
4 Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, \daho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

wi No. Go to line 3.
LJ Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

(] No

UL) Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

 

 

 

3.1
Rupert White O Schedule D, line 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
241 41 Drive Q) Schedule E/F, line
Number Street () Schedule G, line
Rosedale NY 11422
City State ZIP Code
3.2
UL] Schedule D, line
Name
QO) Schedule E/F, line
Number Street () Schedule G, line
City State ZIP Code
3.3
) Schedule D, line
Name =
Q) Schedule E/F, line
Number Street C) Schedule G, line
City State ZIP Code

Official Form 106H Schedule H: Your Codebtors page 1of___
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

Fillin this information to identify your case:

Debtor 1 Veronica White

Firet Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Eastern District of New York

Case number Check if this is:
(If known)
CL) An amended filing

(J A supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 aT DOT
Schedule I: Your Income 412/45

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include Information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

 

 

 

 

1. Fill in your employment
information. Debtor 1 Debtor 2 or non-filing spouse

 

If you have more than one job,

attach a separate page with
information about pdaiionel Employment status QO) Employed L) Emptoyed
employers. M4 Not employed Mf Not employed

Include part-time, seasonal, or

self-employed work. Retired Retired

0. .
Occupation may include student echpation
or homemaker, if it applies.

Employer’s name

 

Employer’s address

 

Number Street Number Street

 

 

 

City State ZIP Code City State ZIP Code

How long employed there?

Cr Give Detalls About Monthly Income

 

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ $
3. Estimate and list monthly overtime pay. 3. +§ +
4, Calculate gross income. Add line 2 + line 3. 4. $. 0 $ 0

 

 

 

 

 

Official Form 1061 Schedule I: Your Income page 1
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

Debtor 4 Veronica White

 

 

 

 

Case number (if inown

 

 

 

 

 

 

 

 

 

 

 

 

Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies

13.Do you expect an increase or decrease within the year after you file this form?

C) No.

12.

5,

First Name Middle Name Last Name
For Debtor 1 For Debtor 2 or
non-filing spouse _
Copy line 4 Were.......c.cccccsccscsesscssesesssscsessesveueestecoysseastsastessuseesayastinevansbateeeevees > 4. $ $
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. § 3.
5b. Mandatory contributions for retirement plans 5b.  § $
5c. Voluntary contributions for retirement plans 5a. 5
5d. Required repayments of retirement fund loans Sd. §. $
5e. Insurance Se. § $
5f. Domestic support obligations 5f. §. $
5g. Union dues 5g. § $
5h. Other deductions. Specify: 5h. +$ + 3
6. Add the payroll deductions. Add lines 5a + 5b + 5¢+ 5d+ 5e+5f+5g+5h. 6. $ $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7 $ $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ 3
monthly net income. 8a.
8b. Interest and dividends 8b. $ $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ $
settlement, and property settlement. 8c.
8d. Unemployment compensation 8d. $ $
8e. Social Security 8e. §$ 1918.00 $ 1157.00
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: a. § $
8g. Pension or retirement income 8g. ¢ 2168.00 $
8h. Other monthly income. Specify: 8h. +3 +§
9, Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. 9. | ¢ 4086.00 $1157.00
10, Calculate monthly income. Add line 7 + line 9. $ 4086.00] 4 § 1157.00 5 5243.00
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10.) -=—_——
11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 1.4 §
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.

| 5243.00

Combined
monthly income

 

(2 Yes. Explain:

 

 

Official Form 1061

Schedule I: Your Income

page 2

 

 

 
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

Fill in this information to identify your case:

Debtor 4 Veronica White ae
Firet Name Middle Name Last Name Check if this is:

Debtor 2 :
(Spouse, if filing) First Name Middle Name Last Name Q An amended filing

LJ A supplement showing postpetition chapter 13
expenses as of the following date:

 

United States Bankruptcy Court for the: Eastern District of New York

Case number MM / DD/ YYYY
(if known)

 

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Describe Your Household

1. Is this a joint case?

 

WZ No. Go to line 2.
L) Yes. Does Debtor 2 live ina separate household?

CJ) No
LJ Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

2. Do you have dependents? QO) No
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and © Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent.......--.:..-:sc:ee O
Do not state the dependents’ daughter 37 wu Ne
names. %
C) No
QO) Yes
Q) No
) Yes
QO) No
QC) Yes
L] No
O) Yes
3. Do your expenses include DD No

expenses of people other than
yourself and your dependents? QO Yes

Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report

expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule I: Your Income (Official Form 1061.) Your expenses

4. The rental or home ownership expenses for your residence. include first mortgage payments and 5 1981.00
any rent for the ground or lot. 4 =
If not included in line 4:
4a. Real estate taxes 4a. § 255.00
4b. Property, homeowner's, or renter’s insurance 4b. $ 210.00
4c, Home maintenance, repair, and upkeep expenses 4c. § 85.00
4d. Homeowner's association or condominium dues 4d. $

Official Form 106J Schedule J: Your Expenses page 1
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

Debtor1 Veronica White

16.

17.

18.

19.

20.

Official Form 106J

 

Flret Name Middle Name Last Name

. Additional mortgage payments for your residence, such as home equity loans

. Utilities:

6a. Electricity, heat, natural gas

6b. Water, sewer, garbage collection

6c. Telephone, cell phone, Internet, satellite, and cable services
6d. Other. Specify: landscape

. Food and housekeeping supplies

. Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

tnstallment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2

17c, Other. Specify:

 

17d. Other. Specify:

 

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule |, Your income (Official Form 106l).

Other payments you make to support others who do not live with you.
Specify:

 

Other real property expenses not Included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Case number (it keown?,

Schedule J: Your Expenses

6a.
6b.
6c.

6d.

12.

413.
14.

15a.
15b.
15¢.

15d.

16.

17a.
17b.
17c.

17d.

18,

19.

20a

20b.
20c.
20d.

20e.

Your expenses

$

7A FF FH FF FT Tf TF

ed

wr P Pf ff A

A Tf FF

Ff 2 FF Fh

315.00

391.00
60.00

285.00
80.00

685.00

90.00
100.00
65.00

240.00

60.00
60.00

220.00

page 2
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

Debtor 4 Veronica White

Firet Name Middie Name Last Name

 

21. Other. Specify:

 

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy tine 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule |.

23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

Case number (if known),

21

22a.
22b.

22c.

23a.

23b.

23¢.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

C) No.
() Yes. — Explain here:

Official Form 106J Schedule J: Your Expenses

 

 

 

 

+5
§ 5161.00
$
$ 5161.00 |
5 5161.00
-§ 5242.00
$ 79.00
page 3
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

Fill in this information to identify your case:

Debtor 1 Veronica White

First Name Middie Name Lasl Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Eastern District of New York [=]

Case number
(If known)

 

U] Check if this is an

 

 

amended filing

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42/15

If two married people are filing together, both are equally responsible for supplying correct information.

 

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?
Ww No

CL) Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

 

 

Signature of Debtor 2

Date Date
MM/ OD / YYYY MM/ OD / YYYY

Official Form 106Dec Declaration About an Individual Debtor’s Schedules
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

Fill in this information to identify your case:

 

Check one box only as directed in this form and in
Form 122A-1Supp:

Debtor 4 Veronica White

 

 

 

‘name wage Name saetName Mi 1. There is no presumption of abuse.
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name UJ 2. The calculation to determine if a presumption of
co. abuse applies will be made under Chapter 7
United States Bankruptcy Court for the: Eastern District of New York Means Test Calculation (Official Form 122A-2).
Case number (] 3. The Means Test does not apply now because of
(If known) qualified military service but it could apply later.

 

 

 

(2 Check if this is an amended filing

Official Form 122A—1
Chapter 7 Statement of Your Current Monthly Income 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

Ea Calculate Your Current Monthly Income

 

 

1. What is your marital and filing status? Check one only.

U) Not married. Fill out Column A, lines 2-11.
(J Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

M4 Married and your spouse is NOT filing with you. You and your spouse are:
LJ Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

CJ Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penaity of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you recelved from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
August 31. \f the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

Column A Column B
Debtor 1 Debtor 2 or
non-fillng spouse

2. Your gross wages, salary, tlps, bonuses, overtime, and commissions

 

 

 

(before all payroll deductions). $__ $
3. Alimony and maintenance payments. Do not include payments from a spouse if

Column B is filled in. $ s.
4. All amounts from any source which are regularly paid for household expenses

of you or your dependents, including child support. Include regular contributions

from an unmarried partner, members of your household, your dependents, parents,

and roommates. Include regular contributions from a spouse only if Column B is not

filled in. Do not include payments you listed on line 3. $___ §

| 5. a from operating a business, profession, Debtor 4 Debtor 2

Gross receipts (before all deductions) $s SL

Ordinary and necessary operating expenses -$ -$

Net monthly income from a business, profession, or farm $ COPY 5, $ §
6. Net income from rental and other real property Debtor 1 Debtor 2

Gross receipts (before all deductions) $ $

Ordinary and necessary operating expenses -$ -$

Net monthly income from rental or other real property 5 $ copys $
7. Interest, dividends, and royalties $

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1
Debtor 4 Veronica White

8. Unemployment compensation $

10.

11.

Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

Firet Name Middle Name Last Name

Column A
Debtor 1

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list it here: 0.0... eee

FOP YOU. cscs cesesseseetstsseeressstssesssesssssusareueaneesseessuees vesaees $
FOP YOUP SPOUSE........cscescessesseessteesressesesssenssescessiaraneranessnes $

Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. §

Case number (if known),

Column B
Debtor 2 or

non-filing spouse

$

2168.00

 

income from all other sources not listed above. Specify the source and amount.

Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. If necessary, list other sources on a separate page and put the total below.

Social security

 

 

Total amounts from separate pages, if any. +§

Calculate your total current monthly income. Add lines 2 through 10 for each
column. Then add the total for Column A to the total for Column B. | $

| Part 2 Determine Whether the Means Test Applies to You

¢ 1918.00  g§ 1157.00

4086.00 | s 1157.00

 

 

¢ 5243.00

 

 

Total current
monthly Income

 

12. Calculate your current monthly income for the year. Follow these steps:

13.

14.

12a, Copy your total current monthly income from liN€ 14... ccececseesessesseseeseeseensseeatssecnessecsecnsseeseenearenennearees Copy line 11 here>

Multiply by 12 (the number of months in a year).

12b. The result is your annual income for this part of the form.

Calculate the median family income that applies to you. Follow these steps:

|
Fill in the state in which you live. INY

Fill in the number of people in your household. 3

Fill in the median family income for your state and size Of HOUSEHOIG. ...........ccccssseseeseeseeseesnscesceeesesestesnmeossuuevisnesenssteneesiedtesesesases 13.

To find a list of applicable median income amounts, go online using the link specified in the separate

instructions for this form. This list may also be available at the bankruptcy clerk's office.

How do the lines compare?

12b.

$
x

5243.00

12

629 16.00

 

 

71343.00

 

 

14a, Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.

Go to Part 3.

14b. C] Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.

Go to Part 3 and fill out Form 122A—2.

Sign Below

By signing here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

Official Form 122A-1

x x

 

 

Signature of Debtor 1

Date Date

Signature of Debtor 2

MM/ DD /YYYY MM/ DD /YYYY

If you checked line 14a, do NOT fill out or file Form 122A—2.
If you checked line 14b, fill out Form 122A-2 and file it with this form.

Chapter 7 Statement of Your Current Monthly Income

page 2
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

Fill in this information to identify your case:

Debtor 4 Veronica White

First Name Middle Name Last Name

 

Debtor 2
(Spouse, If filing) First Name Middle Name Las! Name

 

United States Bankruptcy Court for the: Eastern District of New York [-|

Case number

(if known) LJ Check if this is an
amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Ea Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

4 Married
C) Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

HW No

U) Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor1 Debtor 2: Dates Debtor 2
lived there lived there
C2) same as Debtor 1 (] same as Debtor 1
From From
Number Street Number Street “
To ee To
City State ZIP Code City State ZIP Code
C) same as Debtor 1 UL same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

CL) No
W Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Ey Explain the Sources of Your Income

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

Veronica

First Name

Debtor 1

Middle Name

White

Case number (if known)

 

Last Name

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

H No

UL) Yes. Fill in the details.

Debtor 4 Debtor 2

Sources of income
Check all that apply.

Gross income
(before deductions and

Sources of income
Check all that apply.

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

(January 1 to December 31,2018 )

For the calendar year before that:

(January 1 to December 31,2017
YYYY

exclusions)

| Wages, commissions, Q Wages, commissions,
bonuses, tips $ bonuses, tips

C) Operating a business L) Operating a business

O Wages, commissions, QO Wages, commissions,
bonuses, tips $ bonuses, tips

i Operating a business | Operating a business

YYYY

QO Wages, commissions, QO Wages, commissions,

bonuses, tips $ bonuses, tips

) U Operating a business Q Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

L) No
WW Yes. Fill in the details.

From January 1 of current year until Social Security _

the date you filed for bankruptcy:

For last calendar year:

(January 1 to December 31,2018 _)
WY

For the calendar year before that:

(January 1 to December 31,2017 __)

Official Form 107

Debtor 1 Debtor 2

Sources of income
Describe below.

Gross income from
each source

(before deductions and

Sources of income
Describe below.

 

 

 

 

 

exclusions) exclusions)
$ Social Security _ 4,025.00
Pension $
$
Social Security § Social Security 5 11,870.00
Pension $ 25,101.00
$
Social Security § $ 11,870.00
Pension 25,101.00
YYYY §

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Gross income

(before deductions and
exclusions)

Gross income from
each source

(before deductions and

page 2
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

Debtor 1 Veronica White Case number (if kneiwn),
First Name Middle Name Last Name

 

| Part 3: | List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1's or Debtor 2’s debts primarily consumer debts?
LJ No. Neither Debtor 4 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

OC No. Go to line 7.

i Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

A Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

L} No. Go to fine 7.
QC) Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case. ‘

 

 

Dates of Total amount paid Amount you stil! owe Was this payment for...
payment
$ $ O Mortgage
Credltor's Name
im Car
Number Street Cl credit card

 

Q) Loan repayment

 

C) Suppliers or vendors

 

City State ZIP Code Cd other

 

$ $ ) Mortgage
QQ Car
C) credit card

 

Creditor's Name

 

Number Street

L) Loan tepayment

 

Q Suppliers or vendors

 

 

 

O} oth
Gity Stale ZIP Code eiheh
$ $ uO Mortgage
Creditor's Name
O Car

CO Credit card

 

Number  Slreet

C) Loan repayment

 

O Suppliers or vendors
(} other

 

City State ZIP Cade

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

Debtor1 Veronica White

Case number (if known)
Firsl Nama Middle Name Las| Name

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

MH No

C] Yes. List all payments to an insider.

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
$ $
Insider's Name
Number Street
City State ZIP Code
i $

 

Insider's Name

 

Number Street

 

 

City State ZIP Cade

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

Include payments on debts guaranteed or cosigned by an insider.
uw No
CI Yes. List all payments that benefited an insider.

Dates of Total amount Amount you still Reason for this payment

payment paid aoe Include creditor's name

 

. $ $
Insider's Name

 

 

Number Street

 

 

City State ZIP Code

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

Debtor 1 Veronica White

First Name Middle Name Last Name

Case number (i known),

 

Ez Identify Legal Actions, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

HM No

QO) Yes. Fill in the details.

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case title - Court Name OQ) Pending
C) on appeal
Number ‘Street Q) concluded
Case number
‘Gily Stale ZIP Gode
Case title Court Name QO Pending
Cd on appeal
Number Street O Concluded
Case number
Cily Stale ZIP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

W No. Gotoline 11.
Q) Yes. Fill in the information below.

Describe the property Date Value of the property

 

Creditors Name

 

Number Street Explain what happened

UC} Property was repossessed.

 

U) Property was foreclosed.
QO Property was garnished.

 

Clty State ZIP Code LI Property was attached, seized, or levied.

Describe the property Date Value of the property

 

Creditors Name

 

Number Street
Explain what happened

 

Property was repossessed.
Property was foreclosed.
Property was garnished.

 

City State ZIP Code

OOood

Property was attached, seized, or levied.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

Debtor 1 Veronica White Case number (i kriowri

First Name Middle Name Last Name

 

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

a NG

QO) Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name
$
Number Street
City Slale ZIP Code Last 4 digits of account number: XXXX—

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

No
QO Yes

 

ey ust Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

if No
CJ Yes. Fill in the details for each gift.

 

 

 

 

 

Gifts with a total value of more than $600 Describe the glfts Dates you gave Value
per person the gifts
$
Person to Wham You Gave the Gift
$
Number Slreet
Gity Slale ZIP Code
Person's relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
$
Person to Whom You Gave the Gift
$

 

 

Number Street

 

Gity Stole ZIF Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

Debtor 1 Veronica White Case number (i known),
First Name Middle Name Last Name

 

 

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

W No

CJ Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed

 

Charily's Name

 

 

Number Street

 

City State ZIP Code

eo List Certain Losses

 

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

W No

LI Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property

how the loss occurred . ae a loss lost
Include the amount that insurance has paid. List pending insurance

clalms on tine 33 of Schedule A/B: Property.

List Certain Payments or Transfers

 

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

LI No
W Yes. Fill in the details.

 

 

 

 

. . Description and value of any property transferred Date payment or Amount of payment
Michael L. Previto, Esq. transfer was

Person Who Was Paid Leaal Servi made

egal oervices

535 Broadhollow Rd. g

Number Street $ 1 ,400.00

Suite A-3

. $
Melville NY 11747
City State ZIP Code

mchprev@aol.com

Email or website address

 

 

Person Who Made the Payment, if Not You

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

Debtor 4 Veronica White Case number (if inawn),

Firat Name Middle Narre Lasl Name

 

Description and value of any property transferred Date payment or Amount of
transfer was made payment

Charles Fine Law Offices

Sosow Wn Was Paid Loan Modification

 

 

 

 

535 Broadhollow Rd. $ 1,800.00
Number — Street

Suite A-3 $

Melville NY 11747

City State ZIP Code

finelawoffices.com
Emall or website address

 

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

W No

LJ) Yes. Fill in the details. |
|

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
made
Person Who Was Pald
Number Street $
| $

 

| Clty State ZIP Code

18, Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

W No

C) Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts pald in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City Slate ZIP Code

Person's relationshlp to you

 

Person Who Received Transfer

 

Number Street

 

 

Cily Stale ZIP Code

Person's relationship to you

Official Form 107 Statement of Financlal Affairs for Individuals Filing for Bankruptcy page 8
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

Debtor 1 Veronica White Case number (i known)

First Name Middle Name Last Name

 

 

19.Within 10 years before you fited for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

wf No
CI Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?

Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

W No

QO Yes. Fill in the details.

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, _ closing or transfer
or transferred
Name of Financial Institution .
XXXX-—_ O) checking ee $
Number Street Q Savings

QO Money market

 

QO Brokerage

 

 

 

City State ZIP Code Q Other
XXXX— QO Checking $
Name of Financial Institution
Q Savings
Number Street QO Money market

UO Brokerage

 

C1 other

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

WW No

C] Yes. Fill in the details.

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
have it?
L] No
Name of Financiat Institution Name QO Yes
Number Street Number Street
Clty State ZIP Code

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

 

Debtor 1 Veronica White Case number ¢ifknown),

Firat Morne: Middle None Last Name

 

| 22.Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

Zi No

UO) Yes. Fill in the details.

 

 

Who else has or had access to it? Describe the contents Do you still
have It?
LI No
| Name of Storage Faclllty Name QO Yes
Number Street Number Street

 

CltyState ZIP Code

 

Clty State ZIP Code

Er identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
aw No
OQ) Yes. Fill in the details.
Where Is the property? Describe the property Value

 

Owner's Name $

 

Numb Street
Number Street

 

 

 

City State ZIP Code

 

City State ZIP Code

| Part 10: | Give Detalls About Environmental Information

 

For the purpose of Part 10, the following definitions apply:

« Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

«= Site means any location, facility, or property as deflned under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

« Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24,Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

A No

OQ Yes. Fill in the details.

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street

Clty State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

Debtor 1 Veronica White Case number (if Anwuin)

First Name Middle Name Last Name

 

 

25.Have you notified any governmental unit of any release of hazardous material?

W No

QO) Yes. Fill in the details.

 

 

 

 

Govemmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street

City State ZIP Code

 

Clty State ZIP Cade

26.Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

No

OQ Yes. Fill in the details.
Status of the

 

 

 

 

 

Court or agency Nature of the case no
Case title oO |
Court Name Pending
QU on appeal
Number Street QO) concluded
Case number City State ZIP Code

Cu Glve Details About Your Business or Connections to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
LC) Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
C) A member of a limited liability company (LLC) or limited liability partnership (LLP)
L) A partner in a partnership
L) An officer, director, or managing executive of a corporation

OQ An owner of at least 5% of the voting or equity securities of a corporation

WI No. None of the above applies. Go to Part 12.
(2 Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business Employer Identification number
Do not include Social Security number or ITIN.

 

Business Name

 

 

 

= |
Number Street
Name of accountant or bookkeeper Dates business existed
From To
Clty State ZIP Code
Describe the nature of the business Employer Identification number

Do not include Social Security number or ITIN.

 

Business Name

 

 

EIN;
Number Street
Name of accountant or hookkeeper Dates business existed
. From To

 

Clty State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

Debtor 1 Case number (i known)
First Name. Middle Name Lasi Name

Employer Identificatlon number
Do not Include Soclal Security number or ITIN.

Describe the nature of the business

 

Business Name

 

 

EIN:
Number Street
Name of accountant or bookkeeper Dates business existed
From To

 

City State ZIP Code i

| 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial |
institutions, creditors, or other parties.

Q) No
Yes. Fill in the details below.

Date Issued

Fine Law Offices
Nama MM /DD/YYYY

55 Broadhollow Road

Number Street

 

 

 

Melville NY 11747

Clty State ZIP Code

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

= =
x Av pie hW—u x

>

Signature of Debtor 1 Signature of Debtor 2 |

 

Date Date
Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

YW No
C) Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
UW No

L] Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice, |
Decfaration, and Signature (Official Form 119).

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

www.nveb.uscourts.gov

 

STATEMENT PURSUANT TO LOCAL
BANKRUPTCY RULE 1073-2(b)

DEBTOR(S): Veronica White CASE NO.:

 

Pursuant to Local Bankruptcy Rule 1073-2(b), the debtor (or any other petitioner) hereby makes the following disclosure concerning
Related Cases, to the petitioner’s best knowledge, information and belief:

{NOTE: Cases shall be deemed “Related Cases” for purposes E.D.N.Y LBR 1073-1 and E.D.N.Y LBR 1073-2 if the earlier case was pending at
any time within eight years before the filing of the new petition, and the debtors in such cases (i) are the same; (ii) are spouses or ex-spouses; (iii)
are affiliates, as defined in 11 U.S.C. § 101(2); (iv) are general partners in the same partnership; (v) are a partnership and one more of its general
partners; (vi) are partnerships which share one or more common general partners; or (vii) have, or within 180 days of the commencement of either
of the Related Cases had, an interest in property that was or is included in the property of another estate under 11 U.S.C. § 541(a).]

NO RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.
THE FOLLOWING RELATED CASK(S) IS PENDING OR HAS BEEN PENDING:

1. CASE NO.: JUDGE: DISTRICT/DIVISION:

 

CASE PENDING: (YES/NO): [Jf closed} Date of Closing:

 

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.
MANNER IN WHICH CASES ARE RELATED: (Refer to NOTE above):

e SCHEDULE A/B: PROPERTY "OFFICIAL FORM 106A/B - INDIVIDUAL” PART 1 (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 1” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF
RELATED CASES:

 

e SCHEDULE A/B: ASSETS — REAL PROPERTY "OFFICIAL FORM 206A/B - NON-INDIVIDUAL” PART 9 (REAL
PROPERTY): REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 9” WHICH WAS ALSO LISTED IN
SCHEDULE “A/B” OF RELATED CASES:

 

2. CASE NO.: JUDGE: DISTRICT/DIVISION:

 

 

CASE PENDING: (YES/NO): [Jf closed] Date of Closing:

 

CURRENT STATUS OF RELATED CASE:

 

(ischarged/awaiting discharge, confirmed, dismissed, etc.

MANNER IN WHICH CASES ARE RELATED: (Refer to NOTE above):

 

e SCHEDULE A/B: PROPERTY "OFFICIAL FORM 106A/B - INDIVIDUAL” PART 1 (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 1” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF
RELATED CASES:

 

e SCHEDULE A/B: ASSETS —-REAL PROPERTY "OFFICIAL FORM 206A/B - NON-INDIVIDUAL” PART 9 (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 9” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF
RELATED CASES:

 
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

 

 

[OVER]
DISCLOSURE OF RELATED CASES (cont’d)
3. CASE NO.: JUDGE: DISTRICT/DIVISION:
CASE PENDING: (YES/NO): [Jf closed] Date of Closing:

 

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.

MANNER IN WHICH CASES ARE RELATED: (Refer to NOTE above):

e SCHEDULE A/B: PROPERTY "OFFICIAL FORM 106A/B - INDIVIDUAL” PART 1 (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 1” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF
RELATED CASES:

 

e SCHEDULE A/B: ASSETS — REAL PROPERTY "OFFICIAL FORM 206A/B - NON-INDIVIDUAL” PART 9 (REAL
PROPERTY): REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 9” WHICH WAS ALSO LISTED IN
SCHEDULE “A/B” OF RELATED CASES:

NOTE: Pursuant to 11 U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days may not
be eligible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to file.

TO BE COMPLETED BY DEBTOR/PETITIONER’S ATTORNEY, AS APPLICABLE:

I am admitted to practice in the Eastern District of New York (Y/N): yes

CERTIFICATION (to be signed by pro-se debtor/petitioner or debtor/petitioner’s attorney, as applicable):

I certify under penalty of perjury that the within bankruptcy case is not related to any case pending or pending at any time, except as
indicated elsewhere on this form.

ae

oot re of Debtor’s Attorney Signature of Pro-se Debtor/Petitioner

 

 

Mailing Address of Debtor/Petitioner

 

City, State, Zip Code

 

Email Address

 

Area Code and Telephone Number

Failure to fully and truthfully provide all information required by the E.D.N.Y LBR 1073-2 Statement may subject the debtor or any
other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment of a trustee or
the dismissal of the case with prejudice.

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may otherwise
result.
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

B2030 (Form 2030) (12/15)

United States Bankruptcy Court

Eastern District Of New York

In re:
VERONICA WHITE
Case No.
Debtor Chapter 7
DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr, P. 2016(b), I certify that I am the attorney for the above
named debtor(s) and that compensation paid to me within one year before the filing of the petition in
bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s)
in contemplation of or in connection with the bankruptcy case is as follows:
For legal services, I have agreed to accept.....-.....0.000 0c cece eens $1,400.00
Prior to the filing of this statement I have received. 0... 00... eee eee ee ees $1,200.00
Balance Due... oo. cccee ee eee eee tebe bebe eee $ 200.00
2. The source of the compensation paid to me was:
X Debtor L] Other (specify)
3. The source of compensation to be paid to me is:
X Debtor LJ Other (specify)
4, X Ihave not agreed to share the above-disclosed compensation with any other person unless they are
members and associates of my law firm.
LI I have agreed to share the above-disclosed compensation with a other person or persons who are not
members or associates of my law firm. A copy of the agreement, together with a list of the names of the
people sharing in the compensation, is attached.
5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the

bankruptcy case, including:

a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to
file a petition in bankruptcy;

b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required,

c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned
hearings thereof;
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

B2030 (Form 2030) (12/15)

d. Representation of the debtor in adversary proceedings and other contested bankruptcy matters;

e. [Other provisions as needed]

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:

 

CERTIFICATION

I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me
for representation of the debtor(s) in this bankruptcy proceeding, _

 

April 9. 2019 Cc “\
Date _ Signature of artormey— ss ——

Michael L. Previto

 

Name of law firm

 

 

 
Case 1-19-42119-ess Doc1 Filed 04/09/19 Entered 04/09/19 15:52:35

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

IN RE:
Case No.:
VERONICA WHITE,

CHAPTER 7
DEBTOR.

 

STATEMENT PURSUANT TO LOCAL RULE 2017

Michael L. Previto, an attorney duly admitted to practice before this Court, states the
following under the penalty of perjury:

1. Prior to the filing of this Petition for Relief, I have rendered the following services
to the Debtor:
Date/Time Services
April 4, 2019 Initial Consult
April 5 and 7, 2019 Preparation of schedules for the
Debtor and filed
2. I will represent the Debtor at the 341 meeting and I am completing and amending

the deficiencies in the Petition, preparation of the Plan and related financial analysis.

3. All work was provided by the undersigned and all further work shall be provided
by the undersigned.

 

4. Attendance at the 341 meeting and confirmation.
5. My usual rate of compensation is $2,400.00 for this type of Bankruptcy matter.
Dated: April 9, 2019 ——
Po —
Michael L. Previto
Attorney for Debtor
6 Lyndon Lane

S. Setauket, NY 11720
(631) 379-0837
